Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                    Chief Justice: 	          Justices:



Opinion                                             Clifford W. Taylor 	      Michael F. Cavanagh
                                                                              Elizabeth A. Weaver
                                                                              Marilyn Kelly
                                                                              Maura D. Corrigan
                                                                              Robert P. Young, Jr.
                                                                              Stephen J. Markman




                                                                 FILED JUNE 27, 2007

 THE GREATER BIBLE WAY TEMPLE OF
 JACKSON,

        Plaintiff-Appellee,

 v                                                                     Nos. 130194, 130196

 CITY OF JACKSON, JACKSON PLANNING
 COMMISSION, AND JACKSON CITY COUNCIL,

        Defendants-Appellants.

 _______________________________

 BEFORE THE ENTIRE BENCH

 MARKMAN, J.

        We granted leave to appeal to consider whether the Religious Land Use and

 Institutionalized Persons Act of 2000 (RLUIPA), 42 USC 2000cc et seq., entitles

 plaintiff to the rezoning of its property from single-family residential to multiple-

 family residential to allow plaintiff to build an apartment complex. The lower

 courts held that RLUIPA does entitle plaintiff to the rezoning of its property. We

 conclude that a refusal to rezone does not constitute an “individualized

 assessment,” and, thus, that RLUIPA is inapplicable. Further, even if RLUIPA is
applicable, the building of an apartment complex does not constitute a “religious

exercise,” and even if it does constitute a “religious exercise,” the city of

Jackson’s refusal to rezone plaintiff’s property did not substantially burden

plaintiff’s religious exercise, and even if it did substantially burden plaintiff’s

religious exercise, the imposition of that burden is in furtherance of a compelling

governmental interest and constitutes the least restrictive means of furthering that

interest. Therefore, even assuming that RLUIPA is applicable, it has not been

violated. For these reasons, we reverse the judgment of the Court of Appeals and

remand this case to the trial court for the entry of a judgment in favor of

defendants.

                   I. FACTS AND PROCEDURAL HISTORY

       Plaintiff wants to build an apartment complex across the street from its

church on property that it owns in the city of Jackson. The property consists of

eight lots totaling 1.13 acres. The property is zoned single-family residential (R-

1). One of the lots contains a single-family residence, and the remaining lots are

vacant. There are single-family residences on each side of the property. Plaintiff

petitioned the city to change the zoning of the property to multiple-family

residential (R-3) so that it could construct an apartment complex.

       The Region 2 Planning Commission recommended denying plaintiff’s

rezoning petition. After a public hearing, the city planning commission also voted

to recommend that the city council deny plaintiff’s rezoning petition. Pursuant to



                                         2

these recommendations, and following another public hearing, the city council

voted to deny plaintiff’s rezoning petition.

       Plaintiff then filed a complaint against defendants, containing two counts:

count one directly challenged the city’s zoning decision and count two alleged a

violation of RLUIPA. The trial court granted defendants’ motion for summary

disposition with regard to count one, which decision was not appealed. With

regard to count two, the trial court denied defendants’ motion for summary

disposition and granted plaintiff’s motion for summary disposition in part.

Specifically, the trial court ruled that RLUIPA did apply because the city’s zoning

decision constituted an “individualized assessment,” and the refusal to rezone

plaintiff’s property imposed a “substantial burden” on the exercise of religion.

The trial court then ordered a trial on the issue whether the city had a compelling

interest for its refusal to rezone. After a bench trial, the trial court ruled that

defendants had failed to demonstrate such an interest. Therefore, it determined

that defendants had violated RLUIPA and that plaintiff was entitled to the

requested rezoning of its property.      The trial court enjoined defendant from

interfering in any manner with plaintiff’s efforts to construct an apartment

complex on its property. After the final order was issued, plaintiff filed a motion

for attorney fees and costs and the trial court awarded plaintiff over $30,000 in

attorney fees and costs.




                                          3

      The Court of Appeals affirmed the trial court in all respects. 268 Mich. App.
673; 708 NW2d 756 (2005). The Court of Appeals also held that the application

of RLUIPA to compel the requested rezoning did not render the statute

unconstitutional. We granted defendants’ application for leave to appeal. 474
Mich. 1133 (2006).

                          II. STANDARD OF REVIEW

      A trial court’s ruling on a summary disposition motion is a question of law

that this Court reviews de novo. Haynes v Neshewat, 477 Mich. 29, 34; 729 NW2d

488 (2007). Questions of statutory interpretation are also questions of law that

that this Court reviews de novo. Id.

                           III. ORIGINS OF RLUIPA

      The First Amendment of the United States Constitution provides, in

pertinent part, “Congress shall make no law respecting an establishment of

religion, or prohibiting the free exercise thereof . . . .” US Const, Am I. The

second clause of this amendment is commonly known as the Free Exercise Clause.

The protections provided by the First Amendment, including the Free Exercise

Clause, have been “incorporated” and extended to the states and to their political

subdivisions by the Fourteenth Amendment. Cantwell v Connecticut, 310 U.S. 296,

303; 60 S. Ct. 900; 84 L. Ed. 1213 (1940); Santa Fe Independent School Dist v Doe,

530 U.S. 290, 301; 120 S. Ct. 2266; 147 L. Ed. 2d 295 (2000).




                                        4

       In Sherbert v Verner, 374 U.S. 398; 83 S. Ct. 1790; 10 L. Ed. 2d 965 (1963),

the plaintiff, a member of the Seventh-Day Adventist Church was discharged by

her employer because she would not work on Saturday, the Sabbath Day of her

faith. She was unable to obtain other employment because she would not work on

Saturdays. The South Carolina Unemployment Compensation Act, SC Code, Tit

68, § 68-1 et seq., provided that a claimant was ineligible for benefits if the

claimant had failed “without good cause” to accept available suitable work. The

Employment Security Commission determined that the plaintiff’s religious belief

against working on Saturdays did not constitute “good cause.” The United States

Supreme Court held that denying the plaintiff unemployment compensation

benefits solely because of her refusal to accept employment in which she would

have to work on Saturdays contrary to her religious belief imposed a substantial

burden on her exercise of her religion that was not justified by a compelling state

interest, and, thus, violated the Free Exercise Clause.

       In Employment Div, Dep’t of Human Resources of Oregon v Smith, 494 U.S.
872; 110 S. Ct. 1595; 108 L. Ed. 2d 876 (1990), the United States Supreme Court

held that Oregon’s prohibition of the use of peyote in religious ceremonies, and

the denial of unemployment benefits to persons discharged for such use, does not

violate the Free Exercise Clause of the First Amendment. The Court explained

that generally applicable, religion-neutral laws that have the effect of burdening a




                                          5

particular religious practice need not be justified, under the Free Exercise Clause,

by a compelling governmental interest.1

       In response to Smith, Congress enacted the Religious Freedom Restoration

Act of 1993 (RFRA),2 prohibiting the government from substantially burdening a

person’s exercise of religion, even by means of a generally applicable, religion-

neutral law, unless the government could demonstrate that the burden imposed

furthers a compelling governmental interest and that it constitutes the least

restrictive means of furthering such interest.



       1
          Smith, supra at 884, held that Sherbert was distinguishable because
Sherbert involved an “individualized governmental assessment”; that is, the “good
cause” standard at issue in Sherbert allowed the government to consider the
plaintiff’s “particular circumstances.” See pp 15-17 infra. That is, Smith held that
while the “compelling governmental interest” test may be applicable to laws
allowing for an “individualized governmental assessment,” it is not applicable to
generally applicable laws that do not allow for an “individualized governmental
assessment.”
       2
           RFRA provides, in pertinent part:

             (a) In general. Government shall not substantially burden a
       person’s exercise of religion even if the burden results from a rule of
       general applicability, except as provided in subsection (b).

              (b) Exception. Government may substantially burden a
       person’s exercise of religion only if it demonstrates that application
       of the burden to the person--

                (1) is in furtherance of a compelling governmental interest;
       and

             (2) is the least restrictive means of furthering that compelling
       governmental interest. [42 USC 2000bb-1.]



                                          6

      However, in City of Boerne v Flores, 521 U.S. 507; 117 S. Ct. 2157; 138 L. Ed.
2d 624 (1997), the United States Supreme Court held that Congress, in enacting

RFRA, had exceeded its powers under § 5 of the Fourteenth Amendment to enact

legislation enforcing the Free Exercise Clause of the First Amendment because

RFRA proscribes state conduct that the First Amendment itself does not

proscribe.3 The Court explained:

             Congress’ power under § 5, however, extends only to
      “enforcing” the provisions of the Fourteenth Amendment. The
      Court has described this power as “remedial . . . .” The design of the
      Amendment and the text of § 5 are inconsistent with the suggestion
      that Congress has the power to decree the substance of the
      Fourteenth Amendment’s restrictions on the States. Legislation
      which alters the meaning of the Free Exercise Clause cannot be said
      to be enforcing the Clause.         Congress does not enforce a
      constitutional right by changing what the right is. It has been given
      the power “to enforce,” not the power to determine what constitutes
      a constitutional violation. Were it not so, what Congress would be
      enforcing would no longer be, in any meaningful sense, the
      “provisions of [the Fourteenth Amendment].”

              While the line between measures that remedy or prevent
      unconstitutional actions and measures that make a substantive
      change in the governing law is not easy to discern, and Congress
      must have wide latitude in determining where it lies, the distinction
      exists and must be observed. There must be a congruence and
      proportionality between the injury to be prevented or remedied and
      the means adopted to that end. Lacking such a connection,
      legislation may become substantive in operation and effect. [Id. at
      519-520.]

      3
         Section 5, the Enforcement Clause of the Fourteenth Amendment,
provides:

              The Congress shall have power to enforce, by appropriate
      legislation, the provisions of this article. [US Const, Am XIV, § 5.]



                                        7

The Supreme Court then concluded that the substantial costs that RFRA exacted

through its “compelling governmental interest” test “far exceed any pattern or

practice of unconstitutional conduct under the Free Exercise Clause as interpreted

in Smith.” Id. at 534. Thus, “the Court invalidated RFRA as applied to the states,

finding it an unconstitutional exercise of Congress’ Enforcement Clause powers

because Congress had not shown a pattern of religious discrimination meriting

such a far-reaching remedy . . . .” Galvan, Beyond worship: The Religious Land

Use and Institutionalized Persons Act of 2000 and religious institutions’ auxiliary

uses, 24 Yale L & Policy R 207, 218 (2006).4

        In response to City of Boerne, Congress enacted RLUIPA. Unlike RFRA,

RLUIPA does not attempt to bar all laws that substantially burden religious

exercise. Instead, it focuses on land use regulations5 and provides, in pertinent

part:




        4
         Although RFRA no longer applies to the states, it still applies to the
federal government. See Gonzales v O Centro Espirita Beneficente Uniao Do
Vegetal, 546 U.S. 418; 126 S. Ct. 1211; 163 L. Ed. 2d 1017 (2006) (holding that,
under RFRA, the Controlled Substances Act, 21 USC 801 et seq., cannot prohibit
a religious sect from receiving communion by drinking hoasca, a tea that contains
a hallucinogen).
        5
         RLUIPA also focuses on regulations pertaining to institutionalized
persons, but that portion of RLUIPA is not applicable here.



                                        8

                (a) Substantial burdens.

               (1) General rule. No government[6] shall impose or implement
       a land use regulation[7] in a manner that imposes a substantial burden
       on the religious exercise of a person, including a religious assembly
       or institution, unless the government demonstrates that imposition of
       the burden on that person, assembly, or institution--

                (A) is in furtherance of a compelling governmental interest;
       and

             (B) is the least restrictive means of furthering that compelling
       governmental interest.



       6
           “Government” is defined as:

              (i) a State, county, municipality, or other governmental entity
       created under the authority of a State;

               (ii) any branch, department, agency, instrumentality, or
       official of an entity listed in clause (i); and

                (iii) any other person acting under color of State law; and

             (B) for the purposes of sections 4(b) and 5 [42 USC 2000cc-
       2(b) and 2000cc-3], includes the United States, a branch,
       department, agency, instrumentality, or official of the United States,
       and any other person acting under color of Federal law. [42 USC
       2000cc-5(4).]
       7
           “Land use regulation” is defined as a

       zoning or landmarking law, or the application of such a law, that
       limits or restricts a claimant’s use or development of land (including
       a structure affixed to land), if the claimant has an ownership,
       leasehold, easement, servitude, or other property interest in the
       regulated land or a contract or option to acquire such an interest. [42
       USC 2000cc-5(5).]

That the city’s denial of plaintiff’s petition to rezone its property here constitutes a
“land use regulation” is uncontested.



                                           9

             (2) Scope of application. This subsection applies in any case
      in which--

                                         * * *

             (C) the substantial burden is imposed in the implementation
      of a land use regulation or system of land use regulations, under
      which a government makes, or has in place formal or informal
      procedures or practices that permit the government to make,
      individualized assessments of the proposed uses for the property
      involved. [42 USC 2000cc(a).][8]

      “Religious exercise” is defined as “any exercise of religion, whether or not

compelled by, or central to, a system of religious belief.” 42 USC 2000cc-

5(7)(A). RLUIPA specifically provides that “[t]he use, building, or conversion of


      8
          RLUIPA further provides:
              (b) Discrimination and exclusion.

              (1) Equal terms. No government shall impose or implement a
      land use regulation in a manner that treats a religious assembly or
      institution on less than equal terms with a nonreligious assembly or
      institution.

            (2) Nondiscrimination. No government shall impose or
      implement a land use regulation that discriminates against any
      assembly or institution on the basis of religion or religious
      denomination.

            (3) Exclusions and limits. No government shall impose or
      implement a land use regulation that--

              (A) totally excludes religious assemblies from a jurisdiction;
      or

             (B) unreasonably limits religious assemblies, institutions, or
      structures within a jurisdiction. [42 USC 2000cc(b).]

Plaintiff does not argue that 42 USC 2000cc(b) was violated.



                                        10

real property for the purpose of religious exercise shall be considered to be

religious exercise of the person or entity that uses or intends to use the property for

that purpose.” 42 USC 2000cc-5(7)(B). A plaintiff asserting a RLUIPA violation

has the burden of presenting prima facie evidence to support the assertion. 42

USC 2000cc-2(b).9 That is, the plaintiff has the burden to prove that RLUIPA is

applicable and that the government has implemented a land use regulation that

imposes a substantial burden on the exercise of religion. Id. Once the plaintiff has

proven this, the burden shifts to the government to prove that the imposition of

such burden is in furtherance of a compelling governmental interest and

constitutes the least restrictive means of furthering that interest. Id. As the United

States Supreme Court has explained, “RLUIPA is [a] congressional effort[] to

accord religious exercise heightened protection from government-imposed

burdens, consistent with this Court’s precedents.” Cutter v Wilkinson, 544 U.S.
709, 714; 125 S. Ct. 2113; 161 L. Ed. 2d 1020 (2005). Therefore, it is clearly




       9
           RLUIPA provides, in pertinent part:

              If a plaintiff produces prima facie evidence to support a claim
       alleging a violation of the Free Exercise Clause or a violation of
       section 2 [42 USC 2000cc], the government shall bear the burden of
       persuasion on any element of the claim, except that the plaintiff shall
       bear the burden of persuasion on whether the law (including a
       regulation) or government practice that is challenged by the claim
       substantially burdens the plaintiff’s exercise of religion. [42 USC
       2000cc-2(b).]



                                          11

appropriate to examine the United States Supreme Court’s precedents when

analyzing RLUIPA.

                                  IV. ANALYSIS

                       A. INDIVIDUALIZED ASSESSMENT

       The threshold question is whether RLUIPA is applicable to this dispute.

The burden is on plaintiff to prove that RLUIPA is applicable. 42 USC 2000cc-

2(b). RLUIPA “applies only if one of three jurisdictional tests is first met . . . .”

Midrash Sephardi, Inc v Town of Surfside, 366 F3d 1214, 1225 (CA 11, 2004);

see also Prater v City of Burnside, 289 F3d 417, 433 (CA 6, 2002) (“the Church

may not rely upon RLUIPA unless it first demonstrates that the facts of the present

case trigger one of the bases for jurisdiction provided in that statute”); Shepherd

Montessori Ctr Milan v Ann Arbor Charter Twp, 259 Mich. App. 315, 326-327;

627 NW2d 271 (2003) (“[i]n order to establish a claim under RLUIPA, a party

must establish that at least one of these three jurisdictional elements exists”).

RLUIPA states that it “applies in any case in which,”

              (C) the substantial burden is imposed in the implementation
       of a land use regulation or system of land use regulations, under
       which a government makes, or has in place formal or informal
       procedures or practices that permit the government to make,
       individualized assessments of the proposed uses for the property
       involved. [42 USC 2000cc(a)(2) (emphasis added).][10]




       10
            RLUIPA also “applies in any case in which,”
                                                                      (continued…)

                                         12

Therefore, the issue is whether a substantial burden has been imposed in the

implementation of a land use regulation under which a government is permitted to

make an individualized assessment of the proposed uses for the property involved.

       This is not the first time that the phrase “individualized assessment” has

been employed. The United States Supreme Court distinguished its decision in

Bowen v Roy, 476 U.S. 693; 106 S. Ct. 2147; 90 L. Ed. 2d 735 (1986), from its

decisions in Sherbert and Thomas v Review Bd of Indiana Employment Security

Div, 450 U.S. 707; 101 S. Ct. 1425; 67 L. Ed. 2d 624 (1981), on the basis that the

latter decisions, unlike Bowen, involved “individualized assessments.”11 “The



(…continued)
              (A) the substantial burden is imposed in a program or activity
       that receives Federal financial assistance, even if the burden results
       from a rule of general applicability;

              (B) the substantial burden affects, or removal of that
       substantial burden would affect, commerce with foreign nations,
       among the several States, or with Indian tribes, even if the burden
       results from a rule of general applicability . . . . [42 USC
       2000cc(a)(2).]

However, it is uncontested that A and B are not applicable to the instant case.
       11
          In Sherbert, as discussed above, the United States Supreme Court held
that South Carolina’s denial of unemployment compensation benefits to a member
of the Seventh-Day Adventist Church who could not find work because her
religious convictions prevented her from working on Saturdays abridged her right
to the free exercise of her religion. In Thomas, the United States Supreme Court
held that Indiana’s denial of unemployment compensation benefits to a Jehovah’s
Witness who terminated his employment because his religious beliefs prevented
him from participating in the production of weapons abridged his right to the free
exercise of his religion.



                                         13

statutory conditions at issue in [Sherbert and Thomas] provided that a person was

not eligible for unemployment compensation benefits if, ‘without good cause,’ he

had quit work or refused available work. The ‘good cause’ standard created a

mechanism for individualized exemptions.” Roy, supra at 708. In Sherbert and

Thomas, the Court held that when the government applies individualized

exemptions, but refuses to extend an exemption to an instance of genuine

“religious hardship,” the government must demonstrate a compelling reason for

denying the requested exemption. Id.

       In Smith, supra at 884, the United States Supreme Court again emphasized

the distinction between governmental action requiring and not requiring

individualized assessments.

               The Sherbert test, it must be recalled, was developed in a
       context that lent itself to individualized governmental assessment of
       the reasons for the relevant conduct. . . . [A] distinctive feature of
       unemployment compensation programs is that their eligibility
       criteria invite consideration of the particular circumstances behind
       an applicant’s unemployment. . . . [O]ur decisions in the
       unemployment cases stand for the proposition that where the State
       has in place a system of individual exemptions, it may not refuse to
       extend that system to cases of “religious hardship” without
       compelling reason. [Id., quoting Bowen, supra at 708.]

       In Church of the Lukumi Babalu Aye, Inc v City of Hialeah, 508 U.S. 520,

527; 113 S. Ct. 2217; 124 L. Ed. 2d 472 (1993), the United States Supreme Court,

against the backdrop of a ritualistic practice of animal sacrifice by practitioners of

the Santerian faith, held that a city ordinance that prohibits a person from




                                         14

“unnecessarily . . . kill[ing] . . . an animal” violates the Free Exercise Clause of the

First Amendment. The Court explained:

               [B]ecause it requires an evaluation of the particular
       justification for the killing, this ordinance represents a system of
       “individualized governmental assessment of the reasons for the
       relevant conduct . . . .” As we noted in Smith, in circumstances in
       which individualized exemptions from a general requirement are
       available, the government “may not refuse to extend that system to
       cases of ‘religious hardship’ without compelling reason.” [Id. at 537 

       (citations omitted).] 


       “Individualize” is defined as “to . . . consider individually; specify; 


particularize.” Random House Webster’s College Dictionary (1991). Therefore,

an “individualized assessment” is an assessment based on one’s particular

circumstances. Accordingly, RLUIPA applies when the government makes an

assessment based on one’s particular or specific circumstances or has in place

procedures or practices that would allow the government to make an assessment

based on one’s particular or specific circumstances. As the Ninth Circuit Court of

Appeals recently held, “RLUIPA applies when the government may take into

account the particular details of an applicant’s proposed use of land when deciding

to permit or deny that use.” Guru Nanak Sikh Society of Yuba City v Sutter Co,

456 F3d 978, 986 (CA 9, 2006).

       In the instant case, the city adopted a zoning ordinance that applied to the

entire community, not just to plaintiff. See West v City of Portage, 392 Mich. 458,

469; 221 NW2d 303 (1974) (“‘[Z]oning ordinances . . . are classified as general

policy decisions which apply to the entire community.’”) (Citation omitted.)


                                          15

Concomitantly, if the city had granted plaintiff’s request to rezone the property,

such rezoning would also have applied to the entire community, not just

plaintiff.12 A decision whether to rezone property does not involve consideration

of only a particular or specific user or only a particular or specific project; rather,

it involves the enactment of a new rule of general applicability, a new rule that

governs all persons and all projects. See Sherrill v Town of Wrightsville Beach, 81

NC App 369, 373; 344 SE2d 357 (1986) (“it is the duty of the zoning authority to

consider the needs of the entire community when voting on a rezoning, and not

just the needs of the individual petitioner”).       Thus, if the city had granted

plaintiff’s request to rezone the property from single-family residential to

multiple-family residential, plaintiff could then have sold the property to any third

party and that third party could have sold the property to any other third party and

any of these parties could have built an apartment complex or any other

conforming building on that property. Therefore, the city’s decision whether to

rezone the property would not have been predicated on plaintiff’s particular

circumstances or plaintiff’s particular project.13 Even if the city had affirmatively



       12
           Although a request to rezone a particular piece of property “‘may be
differentiated on the basis that such a determination is narrowly confined to a
particular piece of property,’” West, supra at 469 (citation omitted), it still applies
to the “entire community.” That is, the “entire community” would be bound by
the city’s decision to rezone or not rezone the property.
       13
        Plaintiff’s counsel told the trial court that “even at the planning
commission level, they don’t care what’s being built”; “they don’t consider a site
                                                                    (continued…)

                                          16

wanted plaintiff to build an apartment complex on its property, it could not have

granted the requested zoning change unless it was also prepared to accommodate

all projects falling within the scope of the rezoning.         Plaintiff’s particular

circumstances were simply not determinative of the city’s decision whether to

rezone, and, thus, the city’s decision did not constitute an “individualized

assessment” within the meaning of that term.14 Plaintiff has cited no cases in

support of its position that a refusal to rezone property constitutes an

“individualized assessment,” and we have found none.

       Moreover, plaintiff has presented no evidence to suggest that the city has in

place procedures or practices that would permit the city to make “individualized

assessments” when determining whether to rezone property.



(…continued) 

plan”; “the site plan itself is irrelevant when it comes to requesting rezoning from 

R-1 to R-3.” Appellant’s appendix at 238a, 523a. 

       14
          Possibly, if plaintiff had requested a variance and the city had refused
that request, this might constitute an “individualized assessment.” See Shepherd,
supra at 320 (holding that “[w]hen the Ann Arbor Charter Township Zoning
Board of Appeals examined and subsequently denied plaintiff’s petition for a
variance, an individualized assessment pursuant to 42 USC 2000cc(a)(2)(C)
occurred”). A request for a variance is significantly different from a request to
rezone. When one requests a variance, one is requesting permission to use the
property for a specific use. By contrast, when one requests a rezoning, one is
asking the city for permission to use the property for any use that would be
permitted under the new classification. Therefore, when the city considers a
request for a variance, it does consider the specific site plan proposed by the
landowner. But, when the city considers a request for rezoning, it considers the
numerous different uses that would be permitted under the new classification, and
it does not consider a specific site plan.



                                         17

       Because the city’s refusal to rezone the property did not constitute an

“individualized assessment,” and because there is no evidence that the city has in

place procedures or practices that would permit it to make “individualized

assessments” when determining whether to grant requests to rezone property,

RLUIPA is not applicable here.

                            B. RELIGIOUS EXERCISE

       Assuming that RLUIPA is applicable here, the next question is whether the

building of an apartment complex constitutes a “religious exercise.” The burden is

on plaintiff to prove that the building of an apartment complex constitutes a

“religious exercise.” 42 USC 2000cc-2(b). RLUIPA provides in pertinent part:

               No government shall impose or implement a land use
       regulation in a manner that imposes a substantial burden on the
       religious exercise of a person, including a religious assembly or
       institution, unless . . . . [42 USC 2000cc(a)(1) (emphasis added).]

“Religious exercise” is defined as “any exercise of religion, whether or not

compelled by, or central to, a system of religious belief.” 42 USC 2000cc-

5(7)(A). RLUIPA specifically provides that “[t]he use, building, or conversion of

real property for the purpose of religious exercise shall be considered to be

religious exercise of the person or entity that uses or intends to use the property for

that purpose.” 42 USC 2000cc-5(7)(B). A “religious exercise” consists of a

specific type of exercise, an exercise of religion, and this is not the equivalent of

an exercise-- any exercise-- by a religious body.          “The term ‘religion’ has

reference to one’s views of his relations to his Creator, and to the obligations they


                                          18

impose of reverence for his being and character, and of obedience to his will.”

Davis v Beason, 133 U.S. 333, 342; 10 S. Ct. 299; 33 L. Ed. 637 (1890), overruled on

other grounds in Romer v Evans, 517 U.S. 620, 634; 116 S. Ct. 1620; 134 L. Ed. 2d
855 (1996). The United States Supreme Court has explained that “‘[t]he “exercise

of religion” often involves not only belief and profession but the performance of . .

. physical acts [such as] assembling with others for a worship service [or]

participating in sacramental use of bread and wine . . . .’” Cutter, supra at 720,

quoting Smith, supra at 877.15        The Supreme Court has further held that

“[a]lthough RLUIPA bars inquiry into whether a particular belief or practice is

‘central’ to a prisoner’s religion, see 42 U.S.C. § 2000cc-5(7)(A), the Act does not

preclude inquiry into the sincerity of a prisoner’s professed religiosity. Cf. Gillette

v. United States, 401 U.S. 437, 457, 91 S. Ct. 828, 28 L. Ed. 2d 168, (1971) (‘“The

‘truth’ of a belief is not open to question”; rather, the question is whether the

objector’s beliefs are “truly held.”’ (quoting United States v. Seeger, 380 U.S. 163,

185, 85 S. Ct. 850, 13 L. Ed. 2d 733 (1965))).” Cutter, supra at 725 n 13. Nor,

obviously, does RLUIPA bar inquiry into whether a particular belief or practice

constitutes an aspect, central or otherwise, of a person’s religion.


       15
          In Cutter, supra at 718, the United States Supreme Court held that
“RLUIPA’s institutionalized-persons provision, § 3 of the Act, is consistent with
the Establishment Clause of the First Amendment.” The Court also made clear
that “Section 2 of RLUIPA [the land use regulation provision] is not at issue here.
We therefore express no view on the validity of that part of the Act.” Id. at 716 n
3.



                                          19

       The question that we must answer is whether plaintiff is seeking to use its

property for the purpose of religious exercise.16 Obviously, not everything that a

religious institution does constitutes a “religious exercise.” Plaintiff bears the

burden of establishing that its proposed use of the property constitutes a “religious

exercise.” 42 USC 2000cc-2(b). In the instant case, the only evidence that

plaintiff has presented to establish that its proposed use of the property constitutes

a “religious exercise” is an affidavit signed by the bishop of the Greater Bible Way

Temple. The affidavit states that plaintiff’s mission is set forth in its letterhead as

follows:

             The Greater Bible Way Temple stands for truth, the
       promotion of the Gospel of Jesus Christ through the Apostolic
       Doctrine, and an exceptional level of service to the community.
       This includes housing, employment, consulting and supports as
       determined appropriate in fulfilling our Mission.




       16
          Notwithstanding the inquiry required by RLUIPA into what constitutes a
“religious exercise,” this Court is extremely cognizant of the difficulties inherent
in a judicial body’s evaluating the practices of particular religious faiths or
assessing the “centrality” of particular religious precepts. In accord, Smith, supra
at 890 (“It may fairly be said that leaving accommodation to the political process
will place at a relative disadvantage those religious practices that are not widely
engaged in; but that unavoidable consequence of democratic government must be
preferred to a system in which each . . . judge[] weigh[s] the social importance of
all laws against the centrality of all religious beliefs.”); Lemon v Kurtzman, 403
U.S. 602, 613; 91 S. Ct. 2105; 29 L. Ed. 2d 745 (1971) (expressing concern about
fostering an “‘excessive government entanglement with religion’”) (citation
omitted).



                                          20

The affidavit further states that plaintiff “wishes to further the teachings of Jesus

Christ by providing housing and living assistance to the citizens of Jackson.”17

       No evidence has been presented to establish that the proposed apartment

complex would be used for religious worship or for any other religious activity.

Instead, it appears that the only connection between the proposed apartment

complex and “religious exercise” is the fact that the apartment complex would be

owned by a religious institution. Generally, the building of an apartment complex

would be considered a commercial exercise, not a religious exercise. The fact that

the apartment complex would be owned by a religious institution does not

transform the building of an apartment complex into a “religious exercise,” unless

the term is to be deprived of all practical meaning. Something does not become a

“religious exercise” just because it is performed by a religious institution.

Because plaintiff has not shown that the building of the apartment complex

constitutes an exercise in religion, the city’s decision not to rezone the property

cannot be said to have burdened plaintiff’s “religious exercise,” and, thus,

RLUIPA has not been violated.



       17
         The bishop’s affidavit proceeds to state that “there is a substantial need in
the City of Jackson for clean and affordable housing, especially for the elderly and
disabled.” However, because there is no evidence that the proposed complex
would either be limited to housing elderly and disabled persons or be designed to
accommodate elderly and disabled persons to any particular extent, it is
unnecessary to address whether the building of such a complex would constitute a
“religious exercise.”



                                         21

                          C. SUBSTANTIAL BURDEN 


       Assuming, however, that the building of an apartment complex does

constitute a “religious exercise,” the next question is whether the city’s refusal to

rezone the property to allow the apartment complex constitutes a “substantial

burden” on that “religious exercise.” The burden is on plaintiff to prove that the

city’s refusal to rezone the property constitutes a “substantial burden” on

plaintiff’s exercise of religion.   42 USC 2000cc-2(b).          RLUIPA provides in

pertinent part:

               No government shall impose or implement a land use
       regulation in a manner that imposes a substantial burden on the
       religious exercise of a person, including a religious assembly or
       institution, unless . . . . [42 USC 2000cc(a)(1) (emphasis added).]

RLUIPA does not define the phrase “substantial burden.” However, this is not the

first time that the phrase “substantial burden” has been used.

       Before deciding Smith, the United States Supreme Court held that a

“substantial burden” on one’s religious exercise that was not justified by a

compelling governmental interest violated the Free Exercise Clause.           Jimmy

Swaggart Ministries v Bd of Equalization of California, 493 U.S. 378, 384-385;

110 S. Ct. 688; 107 L. Ed. 2d 796 (1990), quoting Hernandez v Comm’r of Internal

Revenue, 490 U.S. 680, 699; 109 S. Ct. 2136; 104 L. Ed. 2d 766 (1989) (“Our cases

have established that ‘the free exercise inquiry asks whether government has

placed a substantial burden on the observation of a central religious belief or

practice and, if so, whether a compelling governmental interest justifies the


                                         22

burden.’”). The United States Supreme Court’s definition of “substantial burden”

in its free exercise cases is instructive in determining what Congress understood

“substantial burden” to mean in RLUIPA.

       In Sherbert, supra at 404, the United States Supreme Court held that a

“substantial burden” exists when an individual is “force[d] . . . to choose between

following the precepts of her religion and forfeiting benefits, on the one hand, and

abandoning one of the precepts of her religion . . . on the other hand.”

       In Thomas, supra at 717-718, the Supreme Court explained:

              Where the state conditions receipt of an important benefit
       upon conduct proscribed by a religious faith, or where it denies such
       a benefit because of conduct mandated by religious belief, thereby
       putting substantial pressure on an adherent to modify his behavior
       and to violate his beliefs, a burden upon religion exists. While the
       compulsion may be indirect, the infringement upon free exercise is
       nonetheless substantial.

       In Lyng v Northwest Indian Cemetery Protective Ass’n, 485 U.S. 439, 450;

108 S. Ct. 1319; 99 L. Ed. 2d 534 (1988), the United States Supreme Court

explained that “incidental effects of government programs, which may make it

more difficult to practice certain religions but which have no tendency to coerce

individuals into acting contrary to their religious beliefs” do not constitute

“substantial burdens.”18


       18
           Relying on Lyng, our Court of Appeals held that “for a burden on
religion to be substantial, the government regulation must compel action or
inaction with respect to the sincerely held belief; mere inconvenience to the
religious institution or adherent is insufficient.” Shepherd, supra at 330.



                                         23

       Several federal circuit courts of appeal have also defined the term

“substantial burden.” Although we are not bound by these decisions, Abela v Gen

Motors Corp, 469 Mich. 603, 606; 677 NW2d 325 (2004), we find them

persuasive.

       In Civil Liberties for Urban Believers v Chicago, 342 F3d 752 (CA 7,

2003), the Seventh Circuit Court of Appeals held that a Chicago zoning ordinance

that allows churches as a matter of right in residential zones, but requires them to

obtain special use permits in other zones, does not violate RLUIPA. That court

explained:

              Application of the substantial burden provision to a regulation
      inhibiting or constraining any religious exercise, including the use of
      property for religious purposes, would render meaningless the word
      “substantial,” because the slightest obstacle to religious exercise
      incidental to the regulation of land use-- however minor the burden
      it were to impose-- could then constitute a burden sufficient to
      trigger RLUIPA’s requirement that the regulation advance a
      compelling governmental interest by the least restrictive means. We
      therefore hold that, in the context of RLUIPA’s broad definition of
      religious exercise, a land-use regulation that imposes a substantial
      burden on religious exercise is one that necessarily bears direct,
      primary, and fundamental responsibility for rendering religious
      exercise-- including the use of real property for the purpose thereof
      within the regulated jurisdiction generally-- effectively
      impracticable.[19]

             While [the ordinance] may contribute to the ordinary
      difficulties associated with location (by any person or entity,
      religious or nonreligious) in a large city, [it does] not render

       19
          In Lighthouse Institute for Evangelism Inc v City of Long Branch, 100
Fed Appx 70 (CA 3, 2004), the Third Circuit Court of Appeals adopted this same
definition of “substantial burden.”



                                        24

      impracticable the use of real property in Chicago for religious
      exercise, much less discourage churches from locating or attempting
      to locate in Chicago. See, e.g., Love Church v. City of Evanston,
      896 F.2d 1082, 1086 (7th Cir. 1990) (“Whatever specific difficulties
      [plaintiff church] claims to have encountered, they are the same ones
      that face all [land users]. The harsh reality of the marketplace
      sometimes dictates that certain facilities are not available to those
      who desire them”) . . . . Otherwise, compliance with RLUIPA
      would require municipal governments not merely to treat religious
      land uses on an equal footing with nonreligious land uses, but rather
      to favor them in the form of an outright exemption from land-use
      regulations. Unfortunately for Appellants, no such free pass for
      religious land uses masquerades among the legitimate protections
      RLUIPA affords to religious exercise. [Id. at 761-762 (emphasis in
      the original).]

      In San Jose Christian College v City of Morgan Hill, 360 F3d 1024 (CA 9,

2004), the Ninth Circuit Court of Appeals held that there was no RLUIPA

violation where the city denied the plaintiff’s rezoning application.20 That court

explained:

             A “burden” is “something that is oppressive.” BLACK’S
      LAW DICTIONARY 190 (7th ed. 1999). “Substantial,” in turn, is
      defined as “considerable in quantity” or “significantly great.”
      MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 1170
      (10th ed. 2002). Thus, for a land use regulation to impose a
      “substantial burden,” it must be “oppressive” to a “significantly
      great” extent. That is, a “substantial burden” on “religious exercise”
      must impose a significantly great restriction or onus upon such
      exercise.




      20
       We note that the court did not address the preliminary question whether
RLUIPA was even applicable to the denial of the rezoning application.



                                       25

                                         * * *

              [W]hile the PUD ordinance may have rendered College
      unable to provide education and/or worship at the Property, there is
      no evidence in the record demonstrating that College was precluded
      from using other sites within the city. Nor is there any evidence that
      the City would not impose the same requirements on any other entity
      seeking to build something other than a hospital[21] on the Property.
      [Id. at 1034, 1035.]

      In Midrash Sephardi, the Eleventh Circuit Court of Appeals held that an

ordinance that prohibits churches and synagogues in the town’s business district

does not impose a “substantial burden” on the exercise of religion. That court

explained:

             [A] “substantial burden” must place more than an
      inconvenience on religious exercise; a “substantial burden” is akin to
      significant pressure which directly coerces the religious adherent to
      conform his or her behavior accordingly. Thus, a substantial burden
      can result from pressure that tends to force adherents to forego
      religious precepts or from pressure that mandates religious conduct.
      [Midrash Sephardi, supra at 1227.]

      In Adkins v Kaspar, 393 F3d 559 (CA 5, 2004), the Fifth Circuit Court of

Appeals held that requiring the presence of a qualified outside volunteer at prison

congregations did not impose a “substantial burden” on the plaintiff’s exercise of

religion. That court explained:

            [A] government action or regulation creates a “substantial
      burden” on a religious exercise if it truly pressures the adherent to

      21
          A city task force concluded that the city urgently needed a hospital and
this particular piece of property was the only suitable location in the city for a
hospital.



                                        26

       significantly modify his religious behavior and significantly violates
       his religious beliefs. [T]he effect of a government action or
       regulation is significant when it either (1) influences the adherent to
       act in a way that violates his religious beliefs, or (2) forces the
       adherent to choose between, on the one hand, enjoying some
       generally available, non-trivial benefit, and, on the other hand,
       following his religious beliefs. On the opposite end of the spectrum,
       however, a government action or regulation does not rise to the level
       of a substantial burden on religious exercise if it merely prevents the
       adherent from either enjoying some benefit that is not otherwise
       generally available or acting in a way that is not otherwise generally
       allowed. [Id. at 570.]

       In Spratt v Rhode Island Dep’t of Corrections, 482 F3d 33 (CA 1, 2007),

which involved a blanket ban against all preaching activities by prison inmates,

the First Circuit Court of Appeals asserted:

              The district court decided that a “substantial burden” is one
       that “put[s] substantial pressure on an adherent to modify his
       behavior and to violate his beliefs,” citing Thomas v. Review Board
       of Indiana Employment Security Division, 450 U.S. 707, 718, 101 S.
       Ct. 1425, 67 L. Ed. 2d 624 (1981); see also Lovelace v. Lee, 472
F.3d 174, 187 (4th Cir. 2006) (applying the Thomas standard in a
       RLUIPA case). Assuming arguendo that Thomas applies, . . . Spratt
       has made a prima facie showing that his religious exercise has been
       substantially burdened. [Id. at 38.]

       In Grace United Methodist Church v City of Cheyenne, 451 F3d 643 (CA

10, 2006), the Tenth Circuit Court of Appeals held that the city’s denial of the

plaintiff church’s request for a variance from an ordinance prohibiting any entity

from operating a commercial day care center in a residential zone did not violate

RLUIPA. That court explained:

              [T]he incidental effects of otherwise lawful government
       programs “which may make it more difficult to practice certain
       religions but which have no tendency to coerce individuals into


                                         27

      acting contrary to their religious beliefs” do not constitute
      substantial burdens on the exercise of religion. [Id. at 662 (citation
      omitted).][22]

      After reviewing the above decisions, we believe that it is clear that a

“substantial burden” on one’s “religious exercise” exists where there is

governmental action that coerces one into acting contrary to one’s religious beliefs

by way of doing something that one’s religion prohibits or refraining from doing

something that one’s religion requires. That is, a “substantial burden” exists when

one is forced to choose between violating a law (or forfeiting an important benefit)

and violating one’s religious tenets. A mere inconvenience or irritation does not

constitute a “substantial burden.” Similarly, something that simply makes it more

difficult in some respect to practice one’s religion does not constitute a



      22
         In Murphy v Missouri Dep’t of Corrections, 372 F3d 979, 988 (CA 8,
2004), the Eighth Circuit Court of Appeals held that, to constitute a substantial
burden, the government policy or actions

      must “significantly inhibit or constrain conduct or expression that
      manifests some central tenet of a [person’s] individual [religious]
      beliefs; must meaningfully curtail a [person’s] ability to express
      adherence to his or her faith; or must deny a [person] reasonable
      opportunities to engage in those activities that are fundamental to a
      [person’s] religion.” [Citation omitted.]

Although the Sixth Circuit Court of Appeals has applied the same test when
applying RFRA, Miller-Bey v Schultz, 1996 US App LEXIS 6541 (CA 6, 1996), it
has not yet addressed the meaning of “substantial burden” under RLUIPA. The
Murphy definition of “substantial burden” seems inconsistent with RLUIPA
because RLUIPA specifically defines “religious exercise” as “any exercise of
religion, whether or not compelled by, or central to, a system of religious belief.”
42 USC 2000cc-5(7)(A).



                                        28

“substantial burden.” Rather, a “substantial burden” is something that “coerce[s]

individuals into acting contrary to their religious beliefs . . . .” Lyng, supra at

450.23

         In the instant case, plaintiff argues that the city’s refusal to rezone its

property to allow it to build an apartment complex constitutes a “substantial

burden” on its “religious exercise.”      Even assuming that the building of an

apartment complex constitutes a “religious exercise,” the city’s refusal to rezone

the property so plaintiff can build an apartment complex does not constitute a

“substantial burden” on that exercise. The city is not forbidding plaintiff from

building an apartment complex; it is simply regulating where that apartment

complex can be built. If plaintiff wants to build an apartment complex, it can do

so; it just has to build it on property that is zoned for apartment complexes. If

plaintiff wants to use the property for housing, then it can build single-family




         23
          We recognize that some courts have held that a “substantial burden”
exists where there is “delay, uncertainty, and expense.” See, for example, Sts
Constantine & Helen Greek Orthodox Church v City of New Berlin, 396 F3d 895,
901 (CA 7, 2005), and Living Water Church of God v Meridian Charter Twp, 384
F Supp 2d 1123, 1134 (WD Mich, 2005). However, we reject this definition of
“substantial burden” both because it is inconsistent with the United States
Supreme Court’s definition of the phrase and because it is inconsistent with the
common understanding of the phrase “substantial burden.”



                                         29

residences on the property. In other words, in the realm of building apartments,

plaintiff has to follow the law like everyone else.24

       “While [the zoning ordinance] may contribute to the ordinary difficulties

associated with location (by any person or entity, religious or nonreligious) in a

large city,” Civil Liberties for Urban Believers, supra at 761, it does not prohibit

plaintiff from providing housing. “Whatever specific difficulties [plaintiff church]

claims to have encountered, they are the same ones that face all [land users].” Id.,

quoting Love Church, supra at 1086. The city has not done anything to coerce

plaintiff into acting contrary to its religious beliefs, and, thus, it has not

substantially burdened plaintiff’s exercise of religion. Lyng, supra at 450.25

               D. COMPELLING GOVERNMENTAL INTEREST

       Assuming that the city’s refusal to rezone the property constitutes a

“substantial burden” on plaintiff’s “religious exercise,” the next question is

whether it is “in furtherance of a compelling governmental interest.” The burden

is on defendant to prove that the imposition of the burden on plaintiff is in


       24
           Plaintiff was aware when it purchased the property that it was zoned
single-family residential. Thus, plaintiff’s claim that the city’s refusal to rezone
the property will cause it to lose the money that it invested in the property is
meritless.
       25
          We note that the lower courts’ interpretation of the “substantial burden”
provision of RLUIPA would seem to render the “discrimination and exclusion”
provision of RLUIPA effectively meaningless because it will almost always be
easier to prove a “substantial burden” on one’s “religious exercise,” as those terms
                                                                      (continued…)



                                          30

furtherance of a compelling governmental interest.           42 USC 2000cc-2(b).

RLUIPA provides in pertinent part:

               No government shall impose or implement a land use
       regulation in a manner that imposes a substantial burden on the
       religious exercise of a person, including a religious assembly or
       institution, unless the government demonstrates that imposition of
       the burden on that person, assembly, or institution--

              (A) is in furtherance of a compelling governmental
       interest . . . . [42 USC 2000cc(a)(1) (emphasis added).]

       After a bench trial on this issue, the trial court held that “this mere concern

over zoning [does not] establish[] a compelling State interest.” We respectfully

disagree. It has long been recognized that “local governments have a compelling

interest in protecting the health and safety of their communities through the

enforcement of the local zoning regulations.” Murphy v Zoning Comm of the

Town of New Milford, 148 F Supp 2d 173, 190 (D Conn, 2001). “‘All property is

held subject to the right of the government to regulate its use in the exercise of the

police power so that it shall not be injurious to the rights of the community or so

that it may promote its health, morals, safety and welfare.’” Austin v Older, 283
Mich. 667, 677; 278 N.W. 727 (1938), quoting State v Hillman, 110 Conn 92, 105;

147 A 294 (1929). Therefore, a municipal body “clearly has a compelling interest

in enacting and enforcing fair and reasonable zoning regulations.” First Baptist



(…continued) 

are defined by the lower courts, than it will be to prove discrimination or 

exclusion. See n 8 supra. 




                                         31

Church of Perrine v Miami-Dade Co, 768 So 2d 1114, 1118 (Fla App, 2000). “A

government’s interest in zoning is indeed compelling.” Konikov v Orange Co,

302 F Supp 2d 1328, 1343 (MD Fla, 2004); see also Midrash Sephardi v Town of

Surfside, 2000 US Dist LEXIS 22629, *51 (SD Fla, 2000) (holding that “the

zoning interests of Surfside may properly be characterized as compelling”). “The

compelling state interest and, hence, the municipal concern served by zoning

regulation of land use is promotion of health, safety, morals or general welfare.”

Home Bldg Co v Kansas City, 609 S.W.2d 168, 171 (Mo App, 1980). “[T]he

ordinance serves a compelling state interest; the City[’s] . . . police power to

regulate the private use of the land.” Lyons, supra at 5-6. “The city has a

cognizable compelling interest to enforce its zoning laws. . . . Reserving areas for

commercial activity both protects residential areas from commercial intrusion and

fosters economic stability and growth.” Chicago Hts v Living Word Outreach Full

Gospel Church and Ministries, Inc, 302 Ill App 3d 564, 572; 707 NE2d 53 (1998);

see also Daytona Rescue Mission, Inc v City of Daytona Beach, 885 F Supp 1554,

1560 (MD Fla, 1995) (holding that “the City’s interest in regulating homeless

shelters and food banks is a compelling interest”).

       In the instant case, the city has a compelling interest in regulating where

apartment complexes can be built within the city. As the United States Supreme

Court has explained:

             The matter of zoning has received much attention at the hands
       of commissions and experts, and the results of their investigations


                                         32

      have been set forth in comprehensive reports. These reports, which
      bear every evidence of painstaking consideration, concur in the view
      that the segregation of residential, business, and industrial buildings
      will make it easier to provide fire apparatus suitable for the character
      and intensity of the development in each section; that it will increase
      the safety and security of home life; greatly tend to prevent street
      accidents, especially to children, by reducing the traffic and resulting
      confusion in residential sections; decrease noise and other conditions
      which produce or intensify nervous disorders; preserve a more
      favorable environment in which to rear children, etc. With particular
      reference to apartment houses, it is pointed out that the development
      of detached house sections is greatly retarded by the coming of
      apartment houses, which has sometimes resulted in destroying the
      entire section for private house purposes; that in such sections very
      often the apartment house is a mere parasite, constructed in order to
      take advantage of the open spaces and attractive surroundings
      created by the residential character of the district. Moreover, the
      coming of one apartment house is followed by others, interfering by
      their height and bulk with the free circulation of air and
      monopolizing the rays of the sun which otherwise would fall upon
      the smaller homes, and bringing, as their necessary accompaniments,
      the disturbing noises incident to increased traffic and business, and
      the occupation, by means of moving and parked automobiles, of
      larger portions of the streets, thus detracting from their safety and
      depriving children of the privilege of quiet and open spaces for play,
      enjoyed by those in more favored localities-- until, finally, the
      residential character of the neighborhood and its desirability as a
      place of detached residences are utterly destroyed. Under these
      circumstances, apartment houses, which in a different environment
      would be not only entirely unobjectionable but highly desirable,
      come very near to being nuisances. [Village of Euclid v Ambler
      Realty Co, 272 U.S. 365, 394-395; 47 S. Ct. 114; 71 L. Ed. 303 (1926).]

See also Kropf v Sterling Hts, 391 Mich. 139, 159-160; 215 NW2d 179 (1974)

(adopting the above analysis in addressing “why the local zoning board could

reasonably restrict multiple dwellings in a residential area”). That a court will

defer to zoning authorities and will only overturn a zoning ordinance excluding

other uses from a single-family residential area if it is arbitrary or capricious is


                                        33

evidence of the magnitude of the municipalities’ interest in such zoning

ordinances. Kropf, supra at 161 (holding that “[i]t is not for this Court to second

guess the local governing bodies in the absence of a showing that that body was

arbitrary or capricious in its exclusion of other uses from a single-family

residential district”).

       In this case, much testimony was presented regarding the city’s interest in

preserving single-family neighborhoods. Charles Reisdorf, the Executive Director

of the Regional Planning Commission, testified:

               [I]n an area where you have a large number of single-family
       residences, people have made purchases with the expectation that
       there will be some stability in the neighborhood. For most of us, the
       purchase of a home is the major expense of our life . . . . And so
       when you–- when you have something that’s incompatible
       interjected into a neighborhood area, it creates problems and often
       results in a blighting situation . . . .

       Dennis Diffenderfer, a planner who has been with the city’s Department of

Community Development for nearly 20 years, testified:

              [A]ny time you even add a duplex or a three- or four-unit or a
       number of buildings that convert to rental, it does have a negative
       effect on the adjoining neighbors. I can speak not only as a housing
       professional, but from experiences.

       Charles Aymond, who has served as the chairman of the Jackson Planning

Commission for over ten years, testified:

              [T]he City has experienced a great deal of blight and
       destabilization as the result of commercial enterprises . . . or
       different residential uses coming into what is generally referred to as
       a higher residential use.



                                         34

       Plaintiff’s own architect, James Pappas, testified that if the property was

rezoned multiple-family residential, as the plaintiff desires, a 45-foot apartment

complex would be permitted and this would be “inappropriate with that

neighborhood.”

       Given the city’s general interest in zoning, and the city’s specific interest in

maintaining the character of this single-family residential neighborhood, we

conclude that the city has a compelling interest in maintaining single-family

residential zoning and in not rezoning this area of the city.

                        E. LEAST RESTRICTIVE MEANS

       Given that the imposition of the burden on plaintiff is in furtherance of a

compelling governmental interest, the final question is whether a particular

governmental action constitutes the “least restrictive” means of furthering that

interest. 42 USC 2000cc(a)(1)(B). The burden is on defendant to prove that an

action constitutes the least restrictive means of furthering the compelling

governmental interest. 42 USC 2000cc-2(b). RLUIPA provides in pertinent part:

               No government shall impose or implement a land use
       regulation in a manner that imposes a substantial burden on the
       religious exercise of a person, including a religious assembly or
       institution, unless the government demonstrates that imposition of
       the burden on that person, assembly, or institution--

              (A) is in furtherance of a compelling governmental interest;
       and

             (B) is the least restrictive means of furthering that compelling
       governmental interest. [42 USC 2000cc(a)(1) (emphasis added).]




                                          35

       In the instant case, plaintiff asked the city to rezone the property from

single-family residential to multiple-family residential. In response, the city could

have done one of two things-- it could have granted or it could have denied

plaintiff’s request to rezone the property. The city decided to deny plaintiff’s

request to rezone the property. That is, the city decided to maintain the single-

family residential zoning. There do not appear to be any less restrictive means of

maintaining the single-family residential zoning.

       For these reasons, we conclude that any burden placed on plaintiff’s

exercise of religion is in furtherance of a compelling governmental interest and

constitutes the least restrictive means of furthering that compelling governmental

interest.26 Therefore, even assuming that RLUIPA is applicable in the instant

case, it has not been violated.27



       26
           42 USC 1988(b) provides, “In any action or proceeding to enforce a
provision of . . . the Religious Land Use and Institutionalized Persons Act of 2000
. . . the court, in its discretion, may allow the prevailing party, other than the
United States, a reasonable attorney’s fee as part of the costs . . . .” For the
reasons discussed herein, plaintiff is not a “prevailing party,” and, therefore, is not
entitled to attorney fees.
       27
          As discussed above, in City of Boerne, the United States Supreme Court
held that Congress, in enacting RFRA, had exceeded its power under § 5 of the
Fourteenth Amendment to enact legislation enforcing the Free Exercise Clause
because RFRA proscribes state conduct that the First Amendment itself does not.
In Smith, the United States Supreme Court held that generally applicable, religion-
neutral laws that have the effect of burdening a particular religious practice need
not be justified under the Free Exercise Clause by a compelling governmental
interest. However, “where the State has in place a system of individual
exemptions, it may not refuse to extend that system to cases of ‘religious hardship’
                                                                      (continued…)

                                          36

                                V. CONCLUSION 


        RLUIPA applies to burdens imposed by governmental bodies on “religious

exercises” in the course of implementing land use regulations under which

“individualized assessments” may be made of the proposed uses for the land. An

“individualized assessment” is an assessment based on one’s particular or specific

circumstances.    A decision concerning a request to rezone property does not

involve an “individualized assessment.” Therefore, RLUIPA is not applicable

here.

        A “religious exercise” constitutes “any exercise of religion, whether or not

compelled by, or central to, a system of religious belief.” 42 USC 2000cc-

5(7)(A). However, something does not become a “religious exercise” just because

it is carried out by a religious institution. Because the only connection between

religion and the construction of the apartment complex in this case is the fact that




(…continued)
without compelling reason.” Smith, supra at 884. Proponents of RLUIPA argue
that Congress has the authority to enact RLUIPA because it merely codifies Smith.
However, the lower courts in the instant case held that, under RLUIPA, a religious
institution need not abide by a generally applicable, religion-neutral zoning
ordinance unless it is justified by a compelling governmental interest. This seems
inconsistent with the Free Exercise Clause as interpreted in Smith, which, held that
a generally applicable, religion-neutral law does not have to be justified by such
an interest. Whenever possible, courts should construe statutes in a manner that
renders them constitutional. People v Bricker, 389 Mich. 524, 528; 208 NW2d 172
(1973). Because the lower courts’ interpretation of RLUIPA would render
RLUIPA unconstitutional, we reject their interpretation and instead adopt the
interpretation set forth in this opinion.



                                         37

the apartment complex would be owned by a religious institution, the building of

the apartment complex does not constitute a “religious exercise.”

       A “substantial burden” on one’s “religious exercise” exists where there is

governmental action that coerces one into acting contrary to one’s religious beliefs

by way of doing something that one’s religion prohibits or refraining from doing

something that one’s religion requires. A mere inconvenience or irritation does

not constitute a “substantial burden”; similarly, something that simply makes it

more difficult in some respect to practice one’s religion does not constitute a

“substantial burden.”     Because the city has not done anything to coerce plaintiff

into acting contrary to its religious beliefs, the city has not substantially burdened

plaintiff’s religious exercise.

       Even if the city did substantially burden plaintiff’s religious exercise,

imposition of that burden here is in furtherance of a compelling governmental

interest, namely, the enforcement of local zoning ordinances, and constitutes the

least restrictive means of furthering that compelling governmental interest.

Therefore, even assuming that RLUIPA is applicable, RLUIPA was not violated.

For these reasons, we reverse the judgment of the Court of Appeals and remand

this case to the trial court for the entry of a judgment in favor of defendants.

                                                   Stephen J. Markman
                                                   Clifford W. Taylor
                                                   Maura D. Corrigan
                                                   Robert P. Young, Jr.




                                          38

                         STATE OF MICHIGAN


                                SUPREME COURT 


THE GREATER BIBLE WAY TEMPLE OF
JACKSON,

       Plaintiff-Appellee,

v                                                             Nos. 130194, 130196

CITY OF JACKSON, JACKSON PLANNING
COMMISSION, AND JACKSON CITY COUNCIL,

       Defendants-Appellants.

______________________________

CAVANAGH, J. (concurring).

       I agree with part IV(B) of the majority opinion. I write separately because

I believe it is unnecessary to determine whether defendants made an

individualized assessment in this case or whether the statutory test of strict

scrutiny was met, because plaintiff failed to show that its petition for rezoning

was related to plaintiff’s exercise of religion. Thus, I would reverse the Court of

Appeals judgment on that basis and remand to the trial court for dismissal of

plaintiff’s claim.

                                                 Michael F. Cavanagh
                                                 Elizabeth A. Weaver
                         STATE OF MICHIGAN


                                SUPREME COURT 


THE GREATER BIBLE WAY TEMPLE OF
JACKSON,

       Plaintiff-Appellee,

v                                                              Nos. 130194, 130196

CITY OF JACKSON, JACKSON PLANNING
COMMISSION, AND JACKSON CITY COUNCIL,

       Defendants-Appellants.

________________________________

KELLY, J. (concurring).

       I agree with the order in which the majority opinion interprets the relevant

provisions of the Religious Land Use and Institutionalized Persons Act, 42 USC

2000cc et seq. I concur in the majority’s holding that there was no individualized

assessment in this case and therefore that RLUIPA is not applicable.

       I write separately because I believe it is unnecessary to discuss (1) whether

the building of an apartment complex was a religious exercise, (2) whether the

refusal to rezone plaintiff’s property substantially burdened the alleged religious

exercise, and (3) whether the alleged burden was in furtherance of a compelling

governmental interest and constituted the least restrictive means of furthering that

interest. The majority’s discussion of these issues is mere dicta.
       I would reverse the Court of Appeals judgment because RLUIPA is

inapplicable in the instant case.

                                         Marilyn Kelly




                                    2